Title: [Diary entry: 10 March 1787]
From: Washington, George
To: 

Saturday 10th. Mercury at 44 in the Morning—62 at Noon and 59 at Night. A clear and pleasant Morning with the Wind at So. after wch. it shifted to the No. Wt. and blew fresh but not cold. Towards evening it became calm and exceeding pleasant. A violent [wind] in the Night with storms of rain. Rid to all the Plantations. Found that much rain had fallen and that the sowing of Oats was stopped at every place on acct. of the wetness of the ground—but that the Plows at Dogue run were at work in that intended for them. In the Neck they were breaking up No. 9 for Corn—at the Ferry they were listing the Stoney field part of No. 1 for Do. and at Frenchs were breaking up No. 2 for Turnips, Pease &ca. At Muddy hole the Overseer and Women were threshing & getting out the clover Seed. No appearances of the first Sowed Oats in the Neck coming up.